


Exhibit 10.125

 

Apax Capital, LLC

 

$2,222,640.00

November 4, 2011

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promises to pay to the order of Apax Capital, LLC or its successors or assigns
at 8190 W. Deer Valley Road, Suite 104-333, Peoria, Arizona 85382, or such other
place as the holder hereof may from time to time designate in writing, the
principal sum of Two Million Two Hundred Twenty-Two Thousand Six Hundred Forty
and No/100 Dollars ($2,222,640.00), plus interest on the unpaid principal
balance at the rate specified below.  Interest shall be calculated on the basis
of the actual number of days elapsed over a year of 360 days.

 

For the period commencing on the date hereof and continuing through and until
the Maturity Date (hereinafter defined) interest on the principal balance
hereof, or portions thereof, outstanding from time to time shall accrue at the
rate per annum equal to two percent (2%) plus the prime interest rate
(hereinafter referred to as the “Prime”) quoted or published from time to time
in the Money Rates section of the Wall Street Journal, or if no such rate is
published in the Wall Street Journal, then the nearest comparable published
rate, as determined by the holder of this Note.  The interest rate shall be
adjusted monthly hereafter upon any change in the Prime to the appropriate
percentage above the Prime in effect on such date. At no time shall the interest
rate be less than eight percent (8%); accordingly, the rate of interest in
effect as of the date hereof, and remaining in effect unless and until a monthly
change occurs to the Prime and Prime is at least six percent (6%), is and shall
be eight percent (8.00%) per annum.

 

The repayment of this note shall be as follows:

 

(i)                                     On December 14, 2012 (the “Maturity
Date”), the entire outstanding principal balance of the indebtedness hereby
evidenced, together with all accrued but unpaid interest thereon, and all other
sums due to holder hereunder shall be due and payable in full.

 

Payments, when made, shall be applied in a manner and order pursuant to the
terms of the Loan Agreement executed of even date herewith.

 

If any payment required to be paid by this Note is not paid in full within ten
(10) days after its scheduled due date, the holder hereof may assess a late
charge in the amount of five percent (5%) of the unpaid amount of the payment,
or the maximum permitted by applicable law, whichever is less.

 

The undersigned and all guarantors and endorsers of this Note waive presentment,
demand, protest and notice of non-payment and each of the undersigned is bound
as a principal and not as a surety.  The undersigned and all guarantors and
endorsers hereof agree to any extensions of time of payment and partial payment,
before, at or after maturity, without notice.

 

--------------------------------------------------------------------------------


 

This Note shall bear interest at the rate of five points (5%) per annum above
the interest rate otherwise payable under the terms of this Note after maturity
or in the event of default until paid in full, or the maximum permitted by
applicable law, whichever is less.

 

This Note and any extensions or renewals hereof is secured by (i) that certain
Deed to Secure Debt and Security Agreement dated of even date herewith and
recorded in the Office of the Records of Cobb County, Georgia, and any and all
amendments and replacements thereto, executed by the undersigned in favor of
Apax Capital, LLC and (ii) other security.

 

Failure to make any payment when due, or any default under any encumbrance or
agreement securing this Note, or any default in any document executed
simultaneously herewith in connection with the loan, shall cause the entire
remaining unpaid balance of principal and interest to be declared immediately
due and payable at the option of the holder of this Note.

 

In the event holder shall employ counsel to collect this obligation or to
administer, protect or foreclose the security given in connection herewith, the
undersigned, jointly and severally if more than one, agrees to pay reasonable
attorney’s fees for services of such counsel, whether or not suit is brought,
plus costs incurred in connection therewith.

 

This Promissory Note will be governed by, construed and enforced in accordance
with federal law and the laws of the State of Georgia.  Time is of the essence
of this Note.

 

If the Note is mutilated, lost, stolen or destroyed, then upon surrender thereof
(if mutilated) or receipt of evidence and indemnity (if lost, stolen or
destroyed) the undersigned shall execute and deliver a new note of like tenor,
which shall show all payments which have been made on account of the principal
hereof.

 

THE UNDERSIGNED AND ANY ENDORSER OR GUARANTOR OF THIS NOTE HEREBY EACH WAIVE, TO
THE EXTENT PERMITTED BY LAW, TRIAL BY JURY AND ALL RIGHTS TO ANY
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

IN WITNESS WHEREOF, the undersigned has executed this Note under seal as of the
date first above written.

 

 

 

Mt. Kenn Property Holdings, LLC

 

 

 

 

 

By:

/s/ Martin Brew

(L.S.)

 

Martin Brew, Chief Financial Officer

 

2

--------------------------------------------------------------------------------
